Citation Nr: 1521326	
Decision Date: 05/19/15    Archive Date: 05/26/15	

DOCKET NO.  13-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for post-traumatic arthritis of the metatarsophalangeal joint of both great toes.

2.  Entitlement to an initial compensable evaluation for a hammertoe of the right second toe.

3.  Entitlement to an initial compensable evaluation for a hammertoe of the left second toe.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the various disabilities at issue.

In that regard, in a June 2013 statement of the case there were referenced VA examinations dated on August 10 and 18, 2010.  Neither of those examination reports, however, is at this time a part of the Veteran's claims folder, Virtual VA file or Veterans Benefits Management System file.  Under the circumstances, an attempt must be made to obtain reports of those examinations prior to a final adjudication of the Veteran's claims for increase.

The Board further notes that, based on a review of the Veteran's file, it would appear that he last underwent a VA compensation examination for the purpose of determining the current severity of his service-connected toe disorders in August 2011, at this point, almost four years ago.  Under the circumstances, a contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's current claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, a review of administrative records contained in the Veteran's file discloses that he has apparently been in receipt of Social Security disability benefits since May 1, 2010.  Where, as in this case, VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Social Security Administration with a request that they provide a copy of the decision and all medical records utilized in approving the Veteran's claim for Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should attempt to obtain reports of the VA examinations conducted on August 10 and 18, 2010.  Once obtained, those reports should be made a part of the Veteran's claims folder.  As previously noted, if the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2011, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  Thereafter, the Veteran should be afforded a VA podiatric examination in order to accurately determine the current severity of his service-connected  toe disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected post-traumatic arthritis of the metatarsophalangeal joints of both great toes, and hammertoes of the right and left second toes.  The examiner must specifically comment regarding any and all limitation of motion, including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, lack of endurance, and/or incoordination, as well as the presence (or absence) of incapacitating exacerbations.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected foot and/or toe disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claim for an increased evaluation for post-traumatic arthritis of the metatarsophalangeal joint of both great toes, as well as his claims for increased evaluations of hammertoes of the right and left second toes.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since June 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



